DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/10/2020 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10 September 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The previous claim objections have been overcome.
Claim 9 has been objected to.
Claim 23 has been rejected under 35 U.S.C. 112(b).
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 08/14/2019, the following has occurred: claims 1-2, 4, 9, 12, and 20-21 have been amended; claims 3, 6, 8, 10-11, 13-18, and 22 have remained unchanged; claims 5, 7, and 19 remain canceled; and claim 23 has been added.
Claims 1-4, 6, 8-18, and 20-23 are pending.
Effective Filing Date: 10/19/2015

	Response to Arguments
Claim Objections:
Claims 2 and 21 were previously objected to. These claims were amended to overcome the previous objections to the claims. Accordingly, Examiner withdraws the previous claim objections.

35 U.S.C. 103 Rejections:
Applicant made arguments directed towards the newly amended claim limitations. These arguments are deemed moot in view of the newly cited art.

Claim Objections
Claim 9 is objected to because of the following informalities:
Claim 9 recited “the the at least” in line 3 of the claim when it should most likely recite “the at least”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 recites the limitation “the list of potential causes” in line 3 of the claim. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 10-15, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0268304 to Matos in view of U.S. 2016/0098539 to Zamanakos et al. further in view of U.S. 2013/0035575 to Mayou et al.
As per claim 1, Matos teaches a system comprising:
--an infusion device operable to deliver fluid to a body of a patient based on measurement values for a physiological condition in the body of the patient from a sensing arrangement, the fluid influencing the physiological condition; (see: paragraph [0204] where there is an infusion device as the IMD and it may have sensors to receive psychological information from the patient) and
--a computing device communicatively coupled to the infusion device over a network (see: 106 of FIG. 1A where it is connected to the patient’s IMD over a network) and operable to:
--identify a plurality of event patterns within a plurality of monitoring periods based on the measurement values, (see: paragraphs [0370] – [0373] where the medical expert device (or 106 of FIG. 1A) stores information about patient events) and
--responsive to user selection of the graphical representation, facilitate automatic reprogramming of the infusion device for implementing the recommended therapeutic modification during a time period associated with the at least one respective event pattern (see: paragraphs [0974] – [0977] where the MP (medical practitioner or user) can cause the IMD to increase the insulin dose based on a recently detected situation and the MP’s reprogramming of the IMD via selection).
Matos teaches a system that monitors a patient using an IMD device and can reprogram the IMD settings based on sensed values via MP selection of IMD settings. The difference between Matos and the claimed invention is that while Matos does disclose reprogramming of a patient’s treatment device based on a detected event, it does not explicitly teach wherein the reprogramming is based on selection between filtered and prioritized events that are displayed on a user’s device. Specifically, Matos may not further, specifically teach:
1) --prioritize the plurality of event patterns based on one or more prioritization criteria to determine a prioritized list of event patterns,
2) --filter the prioritized list of event patterns based on one or more filtering criteria to determine a filtered prioritized list of event patterns,
3) --event pattern as an event pattern of the filtered prioritized list of event patterns;
4) --determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern; and
5) --generate a respective pattern guidance display for each respective event pattern, wherein the respective pattern guidance display for the at least one respective event pattern includes a graphical representation of a recommended therapeutic modification and the one or more potential causes of the occurrence of the at least one event pattern.

Zamanakos et al. teaches:
4) --determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern; (see: FIG. 35 where a potential cause of “she overrode her bolus calculator on 2 of those occasions” and “she stacked boluses on 5 of those occasions” are shown for pattern 1 and 4 respectively. Each cause is based in part on the information about that event which included what is occurring (event type) and when it is occurring (as shown in the graphical display of the monitoring period)) and
5) --generate a respective pattern guidance display for each respective event pattern, wherein the respective pattern guidance display for the at least one respective event pattern includes a graphical representation of a recommended therapeutic modification and the one or more potential causes of the occurrence of the at least one event pattern (see: 582 of FIG. 35 where 582 is a respective pattern guidance display and it generated for each pattern. Also see: FIG. 37 where there is another respective pattern guidance display and it elaborates upon the guidance patterns that are displayed in FIG. 35. The guidance pattern here displays a graphical representation of a recommended therapeutic modification (as shown in 614) as well as the one or more potential causes (as shown in 598)).
One of ordinary skill at the time of the invention was filed would have found it obvious to 4) determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern and 5) generate a respective pattern guidance display for each respective event pattern, wherein the respective pattern guidance display for the at least one respective event pattern includes a graphical representation of a recommended therapeutic modification and the one or more potential causes of the occurrence of the at least one event pattern as taught by Zamanakos et al. in the system as taught by Matos with the motivation(s) of presenting and recognizing important patterns in a user-friendly way (see: paragraph [0009] of Zamanakos et al.).

Mayou et al. teaches:
1) --prioritize the plurality of event patterns based on one or more prioritization criteria to determine a prioritized list of event patterns, (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events)
2) --filter the prioritized list of event patterns based on one or more filtering criteria to determine a filtered prioritized list of event patterns, (see: paragraph [0218] where a predetermined threshold may be used to filter the list that has already been prioritized to meet that threshold. Also see: paragraphs [0214] and [0217]) and
3) --event pattern as an event pattern of the filtered prioritized list of event patterns (see: the citations for the previous two limitations. The event pattern here is from a filtered, prioritized list).
One of ordinary skill at the time of the invention was filed would have found it obvious to 1) prioritize the plurality of event patterns based on one or more prioritization criteria to determine a prioritized list of event patterns, 2) filter the prioritized list of event patterns based on one or more filtering criteria to determine a filtered prioritized list of event patterns, and have an 3) event pattern as an event pattern of the filtered prioritized list of event patterns as taught by Mayou et al. in the system as taught by Matos and Zamanakos et al. in combination with the motivation(s) of preventing (see: paragraph [0007] of Mayou et al.).

As per claim 2, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Zamanakos et al. further teaches a database to store potential therapeutic modifications, (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. That means that the system is choosing from different, potential suggestions. Thus, all of these suggestions must be stored in storage) wherein the computing device is coupled to the database to obtain the potential therapeutic modifications from the database and identify the recommended therapeutic modification based on information pertaining to the at least one respective event pattern (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. The selected suggestion/action is selected based on information pertaining to the event (the available data of paragraph [0223])).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 3, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 2, see discussion of claim 2. Zamanakos et al. further teaches wherein the information pertaining to the at least one respective event pattern comprises an identification of a type of event pattern, an indication of a period of time associated with the at least one respective event pattern, one or more metrics indicative of a frequency associated with the at least one respective event pattern, or one or more metrics indicative of a severity associated with the at least one respective event pattern (see: paragraphs [0219] and [0220] where detected patterns and determined events from CGM data is the available data. A time of day here is being received and the time associated with the event indicated (see: paragraph [0221])).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 4, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Mayou et al. further teaches wherein:
--the one or more filtering criteria comprises the event type within the monitoring period of the plurality of monitoring periods (see: paragraphs [0214] and [0217] where there is filtering criteria and the criteria comprises event type. The type of event can be determined here in any monitoring period) and
--the at least one respective event pattern of the filtered prioritized list comprises a highest priority event pattern detected for its associated monitoring period (see: paragraph [0216] where the modal day can be divided into eight intervals of three hours each. Each interval is assigned a weight or score. Based on the assigned weight or score, the candidate sets may be prioritized by the weight or score of the events in the pattern, sum as sum, an average, a median or the like of the weights or scores in a candidate set. The highest priority set in then selected, and the events included in the selected set are deleted from the remaining sets. Thus, the highest priority event pattern is being retained within each respective monitoring period).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 6, Matos, Zamanakos et al., and Mayou et al. in combination teaches the system of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein the recommended therapeutic modification comprises a modified dosage of the fluid (see: 614 of FIG. 37 where there is a recommended dosage modification).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 10, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Zamanakos et al. further teaches a database to store therapeutic modification logic rules associated with the at least one respective event pattern, (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. That means that the system is choosing from different, potential suggestions. Thus, all of these suggestions and rules for determining suggestions must be stored in storage) wherein the computing device is coupled to the database to obtain the therapeutic modification logic rules from the database and identify the recommended therapeutic modification based at least in part on the therapeutic modification logic rules (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. The selected suggestion/action is selected, thus rules are obtained and used for selecting the correct suggestion(s) to display).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 11, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 10, see discussion of claim 10. Zamanakos et al. further teaches wherein the computing device identifies a current therapy for the patient and identifies the recommended therapeutic modification based at least in part on the therapeutic modification logic rules and the current therapy (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. A bolus correction dosage is being selected and displayed, thus in order for the correct, corrected dosage to be displayed the device must first know what is currently being administered (current therapy) and how much to modify it (using the modification logic)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.

As per claim 12, Matos teaches a method of presenting information pertaining to operation of an infusion device to deliver insulin to a body of a patient, (see: paragraph [0204] where there is an infusion device as the IMD and it may have sensors to receive psychological information from the patient) the method comprising:
--obtaining, by a computing device, historical glucose measurement data for the patient from a database; (see: paragraphs [0370] – [0373] where the medical expert device (or 106 of FIG. 1A) stores information about patient events)
--identifying, by the computing device, a plurality of event patterns within respective ones of a plurality of monitoring periods based on the historical glucose measurement data, (see: paragraphs [0370] – [0373] where the medical expert device (or 106 of FIG. 1A) stores information about patient events) 
--responsive to user selection of the graphical representation, facilitating automatic reprogramming of the infusion device for implementing the recommended therapeutic modification during a time period associated with the highest priority event pattern of the prioritized list (see: paragraphs [0974] – [0977] where the MP (medical practitioner or user) can cause the IMD to increase the insulin dose based on a recently detected situation and the MP’s reprogramming of the IMD via selection).
Matos teaches a system that monitors a patient using an IMD device and can reprogram the IMD settings based on sensed values via MP selection of IMD settings. The difference between Matos and the claimed invention is that while Matos does disclose reprogramming of a patient’s treatment device based on a detected event, it does not explicitly teach wherein the reprogramming is based on selection between filtered and prioritized events that are displayed on a user’s device. Specifically, Matos may not further, specifically teach:
1) --wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data;
2) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type associated with respective event patterns of the plurality of event patterns and the respective monitoring period associated with respective event patterns of the plurality of event patterns, resulting in a prioritized list of event patterns;
3) --identifying, by the computing device, a recommended therapeutic modification associated with a highest priority event pattern of the prioritized list;
4) --event pattern as an event pattern of the prioritized list of event patterns;
5) --determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern; and
6) --generating, by the computing device, a pattern guidance display for the highest priority event pattern, wherein the pattern guidance display includes a graphical representation of the recommended therapeutic modification and the one or more potential causes of the occurrence of the highest priority event pattern.

Zamanakos et al. teaches:
1) --wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the (see: paragraphs [0262] and [0263] where there are patterns occurring during certain monitoring periods)
3) --identifying, by the computing device, a recommended therapeutic modification associated with a highest priority event pattern of the prioritized list; (see: FIG. 37 where a recommended therapeutic modification of 614 is provided for the event patterns including the first event pattern of the priority list)
5) --determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern; (see: FIG. 35 where a potential cause of “she overrode her bolus calculator on 2 of those occasions” and “she stacked boluses on 5 of those occasions” are shown for pattern 1 and 4 respectively. Each cause is based in part on the information about that event which included what is occurring (event type) and when it is occurring (as shown in the graphical display of the monitoring period)) and
6) --generating, by the computing device, a pattern guidance display for the highest priority event pattern, wherein the pattern guidance display includes a graphical representation of the recommended therapeutic modification and the one or more potential causes of the occurrence of the highest priority event pattern (see: 582 of FIG. 35 where 582 is a respective pattern guidance display and it generated for each pattern. Also see: FIG. 37 where there is another respective pattern guidance display and it elaborates upon the guidance patterns that are displayed in FIG. 35. The guidance pattern here displays a graphical representation of a recommended therapeutic modification (as shown in 614) as well as the one or more potential causes (as shown in 598)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1) wherein each monitoring period of the plurality of monitoring periods corresponds to a different time of day corresponding to a different subset of the historical glucose measurement data, 3) identify, by the computing device, a recommended therapeutic modification associated with a highest priority event pattern of the prioritized list, 5) determine, for at least one respective event pattern, one or more potential causes of an occurrence of the at least one respective event pattern based at least in part on an event type and a monitoring period of the plurality of monitoring periods associated with the occurrence of the at least one respective event pattern, and 6) generate, by the computing device, a pattern guidance display for the highest priority event pattern, wherein the pattern guidance display includes a graphical representation of the recommended therapeutic modification and the one or more potential causes of the occurrence of the highest priority event pattern as taught by Zamanakos et al. in the system as taught by Matos with the motivation(s) of presenting and recognizing important patterns in a user-friendly way (see: paragraph [0009] of Zamanakos et al.).

Mayou et al. teaches:
2) --prioritizing, by the computing device, the plurality of event patterns based on one or more of an event type associated with respective event patterns of the plurality of event patterns and the respective monitoring period associated with respective event patterns of the plurality of event patterns, resulting in a prioritized list of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization of event patterns is occurring based on the filtering criteria of type of events) and
4) --event pattern as an event pattern of the prioritized list of event patterns (see: the citations for the previous two limitations. The event pattern here is from a filtered, prioritized list).
One of ordinary skill at the time of the invention was filed would have found it obvious to 2) prioritize, by the computing device, the plurality of event patterns based on one or more of an event type associated with respective event patterns of the plurality of event patterns and the respective monitoring period associated with respective event patterns of the plurality of event patterns, resulting in a prioritized list of event patterns and use an 4) event pattern as an event pattern of the prioritized list of event patterns as taught by Mayou et al. in the system as taught by Matos and Zamanakos et al. in combination with the motivation(s) of preventing excessive alerts to the user, including alerts in response to measurements that do not pose a risk to the user (see: paragraph [0007] of Mayou et al.).

As per claim 13, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 12, see discussion of claim 12. Zamanakos et al. further teaches further comprising obtaining, by the computing device, therapeutic modification logic rules associated with the highest priority event pattern from the database, (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. That means that the system is choosing from different, potential suggestions. Thus, all of these suggestions and rules for determining suggestions must be stored in storage) wherein identifying the recommended therapeutic modification comprises identifying the recommended therapeutic modification based at least in part on the therapeutic modification logic rules (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. The selected suggestion/action is selected, thus rules are obtained and used for selecting the correct suggestion(s) to display).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 14, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 13, see discussion of claim 13. Zamanakos et al. further teaches obtaining, by the computing device, current therapy information associated with the patient, wherein identifying the recommended therapeutic modification comprises identifying a recommended therapeutic modification based at least in part on the therapeutic modification logic rules and the current therapy information (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. A bolus correction dosage is being selected and displayed, thus in order for the correct, corrected dosage to be displayed the device must first know what is currently being administered (current therapy) and how much to modify it (using the modification logic)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 15, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 14, see discussion of claim 14. Zamanakos et al. further teaches further comprising obtaining, by the computing device, physiological information associated with the patient, wherein at least one of the therapeutic modification logic rules and the recommended therapeutic modification is influenced by the physiological information (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. A bolus correction dosage is being selected and displayed, thus in order for the correct, corrected dosage to be displayed the device must first know the patient’s current status (physiological) and how much to modify it (using the modification logic)).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 16, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 15, see discussion of claim 15. Zamanakos et al. further teaches wherein the physiological information comprises an estimated A1C level calculated based on the historical glucose measurement data over a time period including the respective monitoring period associated with the highest priority event pattern (see: 580 of FIG. 35 and paragraph [0214] where there is an estimated A1C level calculated based on the patient’s historical measurement data for a period of time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 17, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 14, see discussion of claim 14. Zamanakos et al. further teaches the current therapy information including a dosage of the insulin to be delivered by the infusion device during the respective monitoring period associated with the highest priority event pattern, (see: paragraph [0303] where the bolus delivery amount for a current therapy is provided) wherein identifying the recommended therapeutic modification comprises identifying a modification to the dosage of the insulin to be delivered by the infusion device (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. There is a recommended modification to the dosage of insulin of 0.5U).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 18, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 12, see discussion of claim 12. Agrawal further teaches wherein providing the respective pattern guidance display comprises a server providing the respective pattern guidance display on a display device of a client device over a network (see: FIG. 1 and paragraph [0154] where information can be shown to a client device (caregiver monitor) over a network. This information includes the information shown on FIGS. 35 and 37 which show the respective pattern guidance display for an event).

As per claim 20, Matos teaches a system comprising a display device, wherein:
--user selection of the graphical indicia facilitates automatic reprogramming of an infusion device for implementing the recommended therapeutic modification during a time period associated with the highest priority event pattern (see: paragraphs [0974] – [0977] where the MP (medical practitioner or user) can cause the IMD to increase the insulin dose based on a recently detected situation and the MP’s reprogramming of the IMD via selection).
	Matos may not further, specifically teach:
1) --display device as a display device having rendered thereon a snapshot graphical user interface display comprising a pattern detection region including a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display, 
2)  --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns;
3) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns; and
4) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes graphical indicia of a recommended therapeutic modification corresponding to a highest priority event pattern of the plurality of event patterns and graphical indicia of one or more potential causes of an occurrence of the highest priority event pattern.

Zamanakos et al. teaches:
1) --display device as a display device having rendered thereon a snapshot graphical user interface display comprising a pattern detection region including a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display (see: FIG. 35 where there is a screenshot display of a graph overlay region and an event detection region above the graph region. 582 (event detection region) being above 584 (graph overlay region) does not change the functionality of the invention) and
4) --a highest priority pattern guidance display of the plurality of pattern guidance displays includes graphical indicia of a recommended therapeutic modification corresponding to a highest priority event pattern of the plurality of event patterns and graphical indicia of one or more potential causes of an occurrence of the highest priority event pattern (see: FIGS. 35 and 37 where a pattern guidance display for pattern “1” is being displayed. It contains a graphical indicia of a recommended modification in 614 and this recommendation corresponds to priority event pattern “1” of the plurality of event patterns. There also is graphical indicia of  potential cause of the event as described in 582 and 598).
One of ordinary skill at the time of the invention was filed would have found it obvious to have a display device as a 1) display device having rendered thereon a snapshot graphical user interface display comprising a pattern detection region including a plurality of pattern guidance displays corresponding to a plurality of event patterns detected within a time period corresponding to the snapshot graphical user interface display and have wherein 4) a highest priority pattern guidance display of the plurality of pattern guidance displays includes graphical indicia of a recommended therapeutic modification corresponding to a highest priority event pattern of the plurality of event patterns and graphical indicia of one or more potential causes of an occurrence of the highest priority event pattern as taught by Zamanakos et al. in the system as taught by Matos with the motivation(s) of presenting and recognizing important patterns in a user-friendly way (see: paragraph [0009] of Zamanakos et al.).
	
Mayou et al. teaches:
2)  --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns; (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event)) and
3) --the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns (see: paragraphs [0214] and [0217] where one or more of the following filters may be applied for selecting the final patterns or reducing the number of patterns prior to selecting final patterns from candidate sets: 3. Prioritized by type of events: Another filter may assign a weight or score to each event based on the severity of the event. Prioritization is being performed by a computing device based on the event type (type of event)).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein 2) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized primarily based on a respective event type of a plurality of event types associated with each respective event pattern of the plurality of event patterns and have wherein 3) the plurality of pattern guidance displays corresponding to the plurality of event patterns are prioritized secondarily based on a respective monitoring period associated with each respective event pattern of the plurality of event patterns as taught by Mayou et al. in the system as taught by Matos and Zamanakos et al. in combination with the motivation(s) of preventing excessive (see: paragraph [0007] of Mayou et al.).

As per claim 21, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein the computing device is configurable to:
--identify physiological information for the patient; (see: FIGS. 35 and 37 where patient physiological information is displayed, thus, identified)
--identify a current therapy for the patient; (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. A bolus correction dosage is being selected and displayed, thus in order for the correct, corrected dosage to be displayed the device must first know what is currently being administered (current therapy))
--identify a therapeutic modification logic rule associated with a combination of at least one respective event pattern, the physiological information for the patient, and the current therapy for the patient; (see: 614 of FIG. 37 and paragraph [0223] where the reporting system may determine suggestions or action items for the user. A bolus correction dosage is being selected and displayed, thus in order for the correct, corrected dosage to be displayed the device must first know what is currently being administered (current therapy), the patient’s current status (physiological), and how much to modify it (using the modification logic)) and
--apply the therapeutic modification logic rule to identify the recommended therapeutic modification using the current therapy for the patient and the physiological information for the patient (see: 614 of FIG. 37 and paragraph [0223] where the modification rules are being applied in order to determine the recommended, corrective bolus (recommended therapeutic modification) based on the patient’s current bolus and current status).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 22, Matos, Zamanakos et al., Mayou et al., and Giftakis et al. in combination teach the system of claim 21, see discussion of claim 21. Zamanakos et al. further teaches wherein the physiological information comprises an estimated A1C level calculated based on historical glucose measurement data over a time period including the respective monitoring period associated with the at least one respective event pattern (see: 580 of FIG. 35 and paragraph [0214] where there is an estimated A1C level calculated based on the patient’s historical measurement data for a period of time).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 12, and incorporated herein.

As per claim 23, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 21, see discussion of claim 21. Zamanakos et al. further teaches:
--the computing device is further operable to determine a plurality of recommended therapeutic modifications associated with the list of potential causes based at least in part on the event type and the monitoring period associated with the at least one respective event pattern; (see: FIGS. 35 and 37 where the computing device here is determining the recommended modifications of 614 associated with the list of potential causes (overriding bolus calculator is considered to be the list) for event “1”. These recommendations are based on patterns which are based on the types of events and when these events happened) and
--the graphical representation of the recommended therapeutic modification and the one or more potential causes of the occurrence of the at least one event pattern further comprises, for each respective potential cause of the list of potential causes, a graphical representation of the respective potential cause that indicates a respective recommended therapeutic modification of the plurality of recommended therapeutic modifications (see: FIG. 37 where for each potential cause (in this case there is one cause of overriding bolus) for each vent there is a graphical depiction of the recommendations for that particular cause. In this case, the recommendations 614 all are associated with the cause).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2010/0268304 to Matos in view of U.S. 2016/0098539 to Zamanakos et al. further in view of U.S. 2013/0035575 to Mayou et al. as applied to claim 1, further in view of U.S. 2015/0227708 to Jung.
As per claim 8, Matos, Zamanakos et al., and Mayou et al. in combination teach the method of claim 1, see discussion of claim 1. The combination may not further,  wherein the recommended therapeutic modification comprises an additional medication.

Jung teaches:
--wherein the recommended therapeutic modification comprises an additional medication (see: paragraph [0064] where there is a suggestion of an additional medication)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute wherein the recommended therapeutic modification comprises an additional medication as taught by Jung for the recommendations as disclosed by Matos, Zamanakos et al., and Mayou et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Matos, Zamanakos et al., and Mayou et al. teaches suggesting recommendations and substituting wherein the recommendations recommend and additional medical does not change the function of the combination of Matos, Zamanakos et al., and Mayou et al. of providing recommendations including corrections to therapy. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2013/0338630 to Agrawal in view of U.S. 2013/0035575 to Mayou et al. further in view .
As per claim 9, Matos, Zamanakos et al., and Mayou et al. in combination teach the system of claim 1, see discussion of claim 1. Zamanakos et al. further teaches wherein the graphical representation of the recommended therapeutic modification and the one or more potential causes of the occurrence of the the at least one event pattern occurring is displayed as data being displayed; (see: FIGS. 35 and 37 where there is a graphical representation of a recommended therapeutic modification in 614 and one or more potential causes being displayed in 598 and 582) and
--an icon as at least one respective event pattern of the filtered prioritized list (see: 582 of FIG. 35 where there are 5 icons of respective event patterns being displayed).
The motivations to combine the above-mentioned references are discussed in the rejection of claim 1, and incorporated herein.
Matos, Zamanakos et al., and Mayou et al. in combination may not further specifically teach:
1) --wherein additional data is displayed in response to user selection of the icon.

Weinberg et al. teaches:
1) --wherein additional data is displayed in response to user selection of the icon (see: paragraph [0064] where by clicking on a Day link (icon) shows the user more information about that day).
1) wherein additional data is displayed in response to user selection of the icon as taught by Weinberg et al. in the system as taught by Matos, Zamanakos et al., and Mayou et al. in combination with the motivation(s) of visually managing the space of the display so the user can intuitively access data related to events that they are interested in (see: paragraph [0097] of Weinberg et al. where the display is also being managed for reasons of space and functionality).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873.  The examiner can normally be reached on M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/S.S./Examiner, Art Unit 3626      

/JANICE A MOONEYHAM/Supervisory Patent Examiner, Art Unit 3626